Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18 recites the limitation “a roadwheel angle corresponding to a sensed handwheel angle” in line 4. In claim 15 “a roadwheel angle” is also recited, making it unclear if the roadwheel angle from the torque is different than the roadwheel angle from the steering angle, or if they are intended to both control the roadwheel angle. Appropriate correction is required. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pre-Granted Publication No. US 2019/0126971 A1 hereinafter “Kim”) in view of Michio et al. (Foreign Patent Translation JP 2010280312 A hereinafter “Michio”).

	Regarding claim 1 Kim discloses:

	A system for vehicle steering control, the system comprising: a processor; (Kim [0015] wherein a processor and memory control the steer by wire vehicle) and a memory including instructions that, when executed by the processor, cause the processor to: (Kim [0015] wherein a processor and memory control the steer by wire vehicle) receive a sensed handwheel angle corresponding to a position of a handwheel; (Kim [0020] [0051-0052] wherein the steering wheel angle is measured) receive a sensed handwheel toque value indicating an amount of torque applied by an operator on the handwheel; (Kim [0051-0052] wherein the steering wheel torque is measured) in response to a determination that the handwheel motor is in an unlocked condition, (Kim fig. 17 s28 and s29 [0241] wherein when the steering wheel is not hitting an object the lock does not occur) generate a roadwheel angle based on the sensed handwheel angle (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle) … and in response to a determination that the handwheel motor is in a locked condition: (Kim [0086] wherein the steering wheel locks based on sensed torque and abnormal running conditions) … and in response to a determination that the locked condition of the handwheel motor is an intermittent condition, maintain the handwheel motor in the locked condition. (Kim [0103] wherein when determining if the wheel is in contact with an object or is over the object a time period for comparison of steering rack position is used, and the wheel is in the locked position during contact [0086] [0125]). 

	Kim does not appear to disclose:

	and a vehicle speed; or and in response to a determination that the handwheel motor is in a locked condition: generate the roadwheel angle based on the sensed handwheel torque value and the vehicle speed;

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“and a vehicle speed;” (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed) and “and in response to a determination that the handwheel motor is in a locked condition: generate the roadwheel angle based on the sensed handwheel torque value (Michio translation page 5 4th full paragraph and page 8 3rd full paragraph wherein the steering wheel is locked but the driver can still change the wheel angle based on torque and not moving the steering wheel) and the vehicle speed;” (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensed torque and vehicle speed locking condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph). 

	Regarding claim 3 Kim in view of Michio discloses all of the limitations of claim 1 but Kim does not appear to further disclose:

	wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is locked the locked condition, selectively control one or more roadwheels based on the roadwheel angle.

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is locked the locked condition, selectively control one or more roadwheels based on the roadwheel angle.” (Michio translation page 5 4th full paragraph and page 8 3rd full paragraph wherein the steering wheel is locked but the driver can still change the wheel angle based on torque and not moving the steering wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roadwheel control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 4 Kim in view of Michio disclose all of the limitations of claim 1 and Kim further discloses:

	The system of claim 1, wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is in the unlocked condition, selectively control one or more roadwheels based on the roadwheel angle.  (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle)

	Regarding claim 5 Kim in view of Michio disclose all of the limitations of claim 1 and further discloses:
	
	The system of claim 1, wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is in the locked condition, (Kim [0086] wherein the steering wheel is in a lock condition) …

	Kim does not appear to disclose:

	generate a blended roadwheel angle using the roadwheel angle corresponding to the handwheel torque and the roadwheel angle corresponding to the sensed handwheel angle.  

	However, in the same field of the vehicle controls Michio discloses:

	“generate a blended roadwheel angle using the roadwheel angle corresponding to the handwheel torque and the roadwheel angle corresponding to the sensed handwheel angle.” (Michio page 3 2nd-3rd paragraphs wherein the steering angle of the roadwheels is based on the steering angle and the steering torque, as well as the vehicle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blended control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 6 Kim in view of Michio disclose all of the limitations of claim 5 but Kim does not appear to disclose:

	wherein the instructions further cause the processor to selectively control one or more roadwheels based on the blended roadwheel angle.  

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“wherein the instructions further cause the processor to selectively control one or more roadwheels based on the blended roadwheel angle.” (Michio page 3 2nd-3rd paragraphs wherein the steering angle of the roadwheels is based on the steering angle and the steering torque, as well as the vehicle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blended control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 7 Kim in view of Michio discloses all of the limitations of claim 1 and Kim further discloses:

	The system of claim 1, wherein the handwheel is associated with a steer-by- wire steering system.  (Kim [0043] wherein the vehicle is steer by wire).

	Regarding claim 8 Kim discloses:

	A vehicle steering control, method comprising: receiving a sensed handwheel angle corresponding to a position of a handwheel; (Kim [0020] [0051-0052] wherein the steering wheel angle is measured) receiving a sensed handwheel toque value indicating an amount of torque applied by an operator on the handwheel; (Kim [0051-0052] wherein the steering wheel torque is measured) in response to a determination that the handwheel motor is in an unlocked condition, (Kim fig. 17 s28 and s29 [0241] wherein when the steering wheel is not hitting an object the lock does not occur) generating a roadwheel angle based on the sensed handwheel angle (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle) … and in response to a determination that the handwheel motor is in a locked condition: (Kim [0086] wherein the steering wheel locks based on sensed torque and abnormal running conditions) … and in response to a determination that the locked condition of the handwheel motor is an intermittent condition, maintaining the handwheel motor in the locked condition. (Kim [0103] wherein when determining if the wheel is in contact with an object or is over the object a time period for comparison of steering rack position is used, and the wheel is in the locked position during contact [0086] [0125]). 

	Kim does not appear to disclose:

	and a vehicle speed; or and in response to a determination that the handwheel motor is in a locked condition: generating the roadwheel angle based on the sensed handwheel torque value and the vehicle speed;

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“and a vehicle speed;” (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed) and “and in response to a determination that the handwheel motor is in a locked condition: generating the roadwheel angle based on the sensed handwheel torque value (Michio translation page 5 4th full paragraph and page 8 3rd full paragraph wherein the steering wheel is locked but the driver can still change the wheel angle based on torque and not moving the steering wheel) and the vehicle speed;” (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensed torque and vehicle speed locking condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph). 


	Regarding claim 10 Kim in view of Michio discloses all of the limitations of claim 8 but Kim does not appear to disclose:

	further comprising, in response to a determination that the handwheel motor is locked the locked condition, selectively controlling one or more roadwheels based on the roadwheel angle.

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“further comprising, in response to a determination that the handwheel motor is locked the locked condition, selectively controlling one or more roadwheels based on the roadwheel angle.” (Michio translation page 5 4th full paragraph and page 8 3rd full paragraph wherein the steering wheel is locked but the driver can still change the wheel angle based on torque and not moving the steering wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine control of the wheels of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).
 
	Regarding claim 11 Kim in view of Michio discloses all of the limitations of claim 8 and Kim further discloses:

	The method of claim 8, further comprising, in response to a determination that the handwheel motor is in the unlocked condition, selectively controlling one or more roadwheels based on the roadwheel angle.  (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle).

	Regarding claim 12 Kim in view of Michio discloses all of the limitations of claim 8 and further discloses:

	The method of claim 8, further comprising, in response to a determination that the handwheel motor is in the locked condition, (Kim [0086] wherein the steering wheel is in a lock condition) …

	Kim does not appear to disclose:

	generating a blended roadwheel angle using the roadwheel angle corresponding to the handwheel torque and the roadwheel angle corresponding to the sensed handwheel angle.  

	However, in the same field of the vehicle controls Michio discloses:

	“generating a blended roadwheel angle using the roadwheel angle corresponding to the handwheel torque and the roadwheel angle corresponding to the sensed handwheel angle.” (Michio page 3 2nd-3rd paragraphs wherein the steering angle of the roadwheels is based on the steering angle and the steering torque, as well as the vehicle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blended control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 13 Kim in view of Michio disclose all of the limitations of claim 12 but Kim does not appear to disclose:

	further comprising selectively controlling one or more roadwheels based on the blended roadwheel angle.  

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“further comprising selectively controlling one or more roadwheels based on the blended roadwheel angle.” (Michio page 3 2nd-3rd paragraphs wherein the steering angle of the roadwheels is based on the steering angle and the steering torque, as well as the vehicle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blended control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 14 Kim in view of Michio discloses all of the limitations of claim 8 and further discloses:

	The method of claim 8, wherein the handwheel is associated with a steer-by- wire steering system.  (Kim [0043] wherein the vehicle is steer by wire).

	Regarding claim 15 Kim discloses:

	An apparatus for vehicle steering control, the apparatus comprising: a processor; (Kim [0015] wherein a processor and memory control the steer by wire vehicle) and a memory including instructions that, when executed by the processor, cause the processor to: (Kim [0015] wherein a processor and memory control the steer by wire vehicle) … 2288610-03205 (N000848US) receive a sensed handwheel toque value indicating an amount of torque applied by an operator on a handwheel; (Kim [0051-0052] wherein the steering wheel torque is measured) and in response to a determination that a handwheel motor associated with the handwheel is in a locked condition: (Kim [0086] wherein the steering wheel locks based on sensed torque and abnormal running conditions) … and in response to a determination that the locked condition of the handwheel motor is an intermittent condition, maintain the handwheel motor in the locked condition.  (Kim [0103] wherein when determining if the wheel is in contact with an object or is over the object a time period for comparison of steering rack position is used, and the wheel is in the locked position during contact [0086] [0125]).

	Kim does not appear to disclose:

	receive a vehicle speed; 2288610-03205 (N000848US)or generate a roadwheel angle based on the sensed handwheel torque value and the vehicle speed;

	However, in the same field of endeavor of vehicle controls Michio discloses 

	“receive a vehicle speed;” (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed) and “generate a roadwheel angle based on the sensed handwheel torque value and the vehicle speed;” (Michio translation page 5 4th full paragraph and page 8 3rd full paragraph wherein the steering wheel is locked but the driver can still change the wheel angle based on torque and not moving the steering wheel)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensed torque and vehicle speed locking condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 17 Kim in view of Michio discloses all of the limitations of claim 15 but Kim does not appear to disclose:

	wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is locked the locked condition, selectively control one or more roadwheels based on the roadwheel angle.

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is locked the locked condition, selectively control one or more roadwheels based on the roadwheel angle.” (Michio translation page 5 4th full paragraph and page 8 3rd full paragraph wherein the steering wheel is locked but the driver can still change the wheel angle based on torque and not moving the steering wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the roadwheel control of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 18 Kim in view of Michio discloses all of the limitations of claim 15 and 
Kim further discloses:

	The apparatus of claim 15, wherein the instructions further cause the processor to, in response to a determination that the handwheel motor is in the locked condition, (Kim [0086] wherein the steering wheel is in a lock condition) …

	Kim does not appear to disclose:

	generate a blended roadwheel angle using the roadwheel angle corresponding to the handwheel torque and a roadwheel angle corresponding to a sensed handwheel angle.  

	However, in the same field of the vehicle controls Michio discloses:

	“generate a blended roadwheel angle using the roadwheel angle corresponding to the handwheel torque and the roadwheel angle corresponding to the sensed handwheel angle.” (Michio page 3 2nd-3rd paragraphs wherein the steering angle of the roadwheels is based on the steering angle and the steering torque, as well as the vehicle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blended control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 19 Kim in view of Michio disclose all of the limitations of claim 18 but Kim does not appear to disclose:

	wherein the instructions further cause the processor to selectively control one or more roadwheels based on the blended roadwheel angle.  

	However, in the same field of endeavor of vehicle controls Michio discloses:

	“wherein the instructions further cause the processor to selectively control one or more roadwheels based on the blended roadwheel angle.” (Michio page 3 2nd-3rd paragraphs wherein the steering angle of the roadwheels is based on the steering angle and the steering torque, as well as the vehicle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blended control condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph).

	Regarding claim 20 Kim in view of Michio disclose all of the limitations of claim 15 and Kim further discloses:

	The apparatus of claim 8, wherein the handwheel is associated with a steer-by- wire steering system.  (Kim [0043] wherein the vehicle is steer by wire).

	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Michio as applied to claims 1, 8, and 15 above, and further in view of Panse et al. (US Pre-Granted Publication US 2019/0092376 A1 hereinafter “Panse”).

	Regarding claim 2 Kim in view of Michio disclose all of the limitations of claim 1 and Kim further discloses:

	The system of claim 1, wherein the instructions further cause the processor to, in response to a determination that the locked condition of the handwheel motor is not an intermittent condition, (Kim [0086] wherein the steering wheel is in a lock condition) … an updated roadwheel angle based on the sensed handwheel angle, the sensed handwheel torque value, (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle) …

	Kim does not appear to disclose:

	generate, responsive to a change in handwheel motor from the locked condition to the unlocked condition, or and the vehicle speed.

	However, in the same field of endeavor of vehicle controls Panse discloses:

	“generate, responsive to a change in handwheel motor from the locked condition to the unlocked condition, (Panse [0025] wherein when the vehicle changes from an ignition off to on state the steering wheel unlocks)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine changing condition of Panse with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate steering control based on the condition and operating mode of a vehicle (Panse [0025]). 

	Additionally, the combination of Kim and Panse does not appear to disclose:

	and the vehicle speed. 

	However, in the same field of endeavor of vehicle controls Michio discloses:

	and the vehicle speed. (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensed torque and vehicle speed locking condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph). 

	Regarding claim 9 Kim in view of Michio disclose all of the limitations of claim 8 and Kim further discloses:

	The method of claim 8, further comprising, in response to a determination that the locked condition of the handwheel motor is not an intermittent condition, (Kim [0086] wherein the steering wheel is in a lock condition) … an updated roadwheel angle based on the sensed handwheel angle, the sensed handwheel torque value, (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle) …

	Kim does not appear to disclose:

	generating, responsive to a change in handwheel motor from the locked condition to the unlocked condition, or and the vehicle speed.

	However, in the same field of endeavor of vehicle controls Panse discloses:

	“generating, responsive to a change in handwheel motor from the locked condition to the unlocked condition, (Panse [0025] wherein when the vehicle changes from an ignition off to on state the steering wheel unlocks)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine changing condition of Panse with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate steering control based on the condition and operating mode of a vehicle (Panse [0025]). 

	Additionally, the combination of Kim and Panse does not appear to disclose:

	and the vehicle speed. 

	However, in the same field of endeavor of vehicle controls Michio discloses:

	and the vehicle speed. (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensed torque and vehicle speed locking condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph). 

	Regarding claim 16 Kim in view of Michio disclose all of the limitations of claim 15 and Kim further discloses:

	The apparatus of claim 15, wherein the instructions further cause the processor to, in response to a determination that the locked condition of the handwheel motor is not an intermittent condition, (Kim [0086] wherein the steering wheel is in a lock condition) … an updated roadwheel angle based on a sensed handwheel angle, the sensed handwheel torque value, (Kim [0092] [0108] wherein the road wheel information is based on the steering wheel torque and angle) …

	Kim does not appear to disclose:

	generate, responsive to a change in handwheel motor from the locked condition to the unlocked condition, or and the vehicle speed.

	However, in the same field of endeavor of vehicle controls Panse discloses:

	“generate, responsive to a change in handwheel motor from the locked condition to the unlocked condition, (Panse [0025] wherein when the vehicle changes from an ignition off to on state the steering wheel unlocks)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine changing condition of Panse with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate steering control based on the condition and operating mode of a vehicle (Panse [0025]). 

	Additionally, the combination of Kim and Panse does not appear to disclose:

	and the vehicle speed. 

	However, in the same field of endeavor of vehicle controls Michio discloses:

	and the vehicle speed. (Michio translation page 3 2nd full paragraph wherein the reaction steering force is based on the vehicle speed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensed torque and vehicle speed locking condition of Michio with the system of Kim because one of ordinary skill would have been motivated to make this modification in order to increase the steering stability and maneuverability while also increasing driver comfort (Michio translation page 3 4th full paragraph, page 4 7th full paragraph). 


Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0082108 A1 discloses a steer by wire end of travel feature 
US 7726439 B2 discloses a steering device with angles of  a steering wheel impacting the roadwheel angle based on speed
US 2020/0307675 A1 discloses a steer by wire reaction motor based on a steering torque 
US 20210354750 A1 discloses a steer by wire end lock condition based on speed, angle, and angular velocity of the steering wheel

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664